           Case 2:20-cv-00060-SWS Document 1 Filed 04/09/20 Page 1 of 18


                                                                                    FILED
                                                                             U.S. DISTRICT COURT
Bruce S. Asay W. S. B.# 5- 1739                                             oisrnicT OF Wyoming
Gregory B. Asay W.S.B. #5-7032
Associated Legal Group, LLC                                                 2020 APR-9 PM 1=06
1812 Pebrican Ave.
Cheyenne. WY 82001
                                                                          MARGARET EOTKINS,CLERK
(307)632-2888
                                                                                   CHEYENNE
(307)632-2828(fax)

Attorneysfor Plaintiff, Terri Van Dam

                             IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF WYOMING

TERRI VAN DAM,
Plaintiff,
                                                           Docket No. ZOCA/ iff)-S
         VS.



TOWN OF GUERNSEY,a Wyoming
municipal corporation, NICK PAUSTIAN,
as an individual and in his official capacity
as mayor of the Town of Guernsey, KATE
FARMER,as an individual and in her
official capacity as the clerk and treasurer
for the Town of Guernsey and KELLY
AUGUSTINE as an individual and in his
capacity as councilman for the Town of
Guernsey,



Defendants.


                                        VERIFIED COMPLAINT

         The Plaintiff, Terri Van Dam ("Plaintiff or "Van Dam"), by and through her undersigned

counsel, for her Complaint, against Defendants, Town of Guernsey et al. states and alleges as

follows:


                                             INTRODUCTION


          1.         This is an action brought by the Plaintiff against the Defendants for violations of

the Plaintiffs rights under the United States Constitution and the Wyoming Constitution and

certain state law claims. The Plaintiff brings this action for actual and compensatory damages as
         Case 2:20-cv-00060-SWS Document 1 Filed 04/09/20 Page 2 of 18




well as punitive damages and attorney's fees. The Plaintiff brings this Complaint for

discrimination and retaliation based on her unlawful and void termination from employment in

2020 where Ms. Van Dam previously worked as chief of police for the Town of Guernsey Police

Department.

                                                PARTIES



       2. Ms. Van Dam is a resident of Guernsey, Platte County, Wyoming. At all times relevant

to this action, Plaintiff was employed by Defendant, Town of Guernsey as a police officer for the

Town of Guernsey Police Department("GPD").

       3.      The Town of Guernsey ("Guernsey" or "Town"), Defendant, is a Wyoming

municipal corporation situated in Platte County, Wyoming. Guernsey previously employed the

Plaintiff until she was wrongfully terminated in January of2020. Guernsey will be vicariously

liable for the actions of its employees acting under color oftitle while performing tortious or

unconstitutional acts.


       4.      Defendant Nick Paustian ("Paustian"), at all times relevant was the mayor of

Guernsey and acted under color of title when terminating the Plaintiff in violation of her

protected rights. Further, Paustian disseminated false information relating to Plaintiffs job

performance and ability.

       5.      Defendant Kelly Augustine ("Augustine"), at all times relevant was a town

councilman for Defendant Town and acted under color of title to assist in the termination of the

Plaintiff in violation of her protected rights. Further, Augustine disseminated false information

relating to Plaintiffs job performance and ability.

       6.      Defendant Kate Farmer ("Farmer"), at all times relevant was the clerk and

treasurer and was acting under color of title when she assisted with the termination of the
         Case 2:20-cv-00060-SWS Document 1 Filed 04/09/20 Page 3 of 18




Plaintiffin violation of Plaintiffs protected rights. Further, Farmer disseminated false

information relating to Plaintiffs job performance and ability.

                                        JURISDICTION


       7. This Court has jurisdiction over this matter under 28 U.S.C. §§ I33I and 1343 as the

causes of action arose under the laws of the United States of America and the state of Wyoming.

As the acts complained of herein were and are now being committed within the state of

Wyoming,this Court has jurisdiction over any contract, statutory or common law claim. Venue

is also proper under 28 U.S.C. § 1391(b).

                           GENERAL FACTUAL ALLEGATIONS

       8.      The Plaintiff began working for Defendant on January 3, 2015 when she was

   hired as a police officer. Over the next three years she would work her way up to sergeant

   and then be appointed chief of police in 2019.

       9.      During her tenure as a law enforcement officer for the Town, Ms. Van Dam

   endured a fair amount of gender discrimination, and observed questionable behavior from her

   own superiors and town officials.

       10.     She reported some offensive conduct to her predecessor chief of police who

   dismissed her allegations and encouraged her to keep her mouth shut.

       11.     In 2018 the Plaintiff began collecting evidence on her own,outside of her official

   position and on her personal time. She would continue this investigation for nearly two years,

   eventually leading to a list of several dozen alleged misfeasors including persons working for

   the Town and town officials.


       12.     In January of 2019, the Plaintiff was appointed by the Town to chief of police for

   the GPD. This led to more discrimination, but Plaintiff was undeterred in her personal

   investigation into corruption.
     Case 2:20-cv-00060-SWS Document 1 Filed 04/09/20 Page 4 of 18




   13.     In the summer of2019, the Plaintiff, after getting approval from the Town, hired

two additional police officers,(Misty Clevenger and Andrew Gilmore) as well as an

administrator.


   14.     It is later discovered that the Town treasurer. Defendant Kate Farmer, only raised

the GPD wage budget by approximately $9,000. Far less than required to accommodate the

new hires. Plaintiff raised this issue with Farmer and was assured the budget would be

amended.


   15.     Despite these assurances, Farmer failed to raise the GPD wage budget. In October

of 2019, the Plaintiff was confronted by the Town because GPD was over budget. The

Plaintiff reviewed her books and discovered that GPD was not over budget, but rather there

was never any adjustment made for the new hires. Plaintiff noticed other discrepancies.

   16.     Also in October of 2019, the Plaintiff reported the findings of her investigation to

Wyoming Division of Criminal Investigation("DCI")and then to the FBI in November of

2019. Most of her disclosures are made through her official GPD email address, but she also

had in person meetings and physically dropped off documents.

   17.     In December of2019, the Defendant Paustian again accused Plaintiff of being

over budget and takes it upon himself to reduce the hours of GDP employees.

   18.     Plaintiff makes another round of disclosures to Wyoming DCI.

    19.    In late December the Plaintiff noticed that her police email has been

compromised. When she opened her inbox she saw that some emails had been viewed even

though she has not opened them. This was particularly concerning due to the confidential

disclosures she had sent to DCI and the FBI. Plaintiff was also concerned about someone
     Case 2:20-cv-00060-SWS Document 1 Filed 04/09/20 Page 5 of 18




with unauthorized access viewing juvenile records and other sensitive and confidential

information.


   20.       On information and belief, Defendant Kate Farmer used her credentials as email

administrator for the Town to access GPD email and distribute information she found to

other Town employees.

   21.       On January 3, 2020, Ms. Van Dam informed the Town attorney, Dana Lent, that

she believed her emails had been hacked. Additionally, Plaintiff disclosed that she has

forwarded her investigation results to DCI and the FBI. Lent indicated to the Plaintiff that

the disclosure was confidential and secure.


   22.       On January 7, 2020 at a public town hall meeting, the Town attorney disclosed to

the Town council that the Plaintiff had reported misconduct to DCI and the FBI and that an

active investigation was taking place. Plaintiff was shocked at the disclosure considering the

repercussions of publicly disclosing the investigation to the potential suspects.

   23.       On January 15, 2020 the Plaintiff is terminated. Defendant Paustian, under the

pretense of discussing her over budgeting, invited the Plaintiff to meet with him in the

afternoon.


   24.       When Plaintiff arrived at the meeting she noted two armed sheriff deputies from

the Platte County Sheriffs office in addition to Defendant Paustian and Defendant Augustine.

   25.       Defendant Paustian told the Plaintiff that she was an at-will employee and that she

was being terminated for not providing the police work schedule and for "not being on the

same plane" as himself. Defendant Paustian also asserted the false accusation that Ms. Van

Dam had disclosed information to a private citizen that had wound up on a social media post

which he thought "hits a little too close to home."
         Case 2:20-cv-00060-SWS Document 1 Filed 04/09/20 Page 6 of 18




        26.      After terminating the Plaintiff, Paustian told her that she had a choice to either

    prepare a letter of resignation or things would get nastier. Plaintiff, under protest, was forced

    to provide a resignation letter couple of days later.

        27.      Further facts will be discussed below as relevant.

              CLAIM I-Retaliatory Termination in Contravention to Constitutional Right-

                                           Freedom of Speech.

        28.      Plaintiff incoiporates and re-alleges each and every preceding allegation as if

fully set forth herein.

        29.      As a citizen of the United States of America and Wyoming,the Plaintiff enjoys a

constitutional and fundamental right, to the freedom of speech.

                   The First Amendment to the Constitution of the United States
                   guarantees freedom of speech to all citizens as a fundamental right.
                   This constitutional limit upon restricting free speech is applied to state
                   agencies and state officials by virtue of the "privileges or immunities"
                   clause of the Fourteenth Amendment to the CONSTITUTION OF THE
                   UNITED STATES. ARTICLE 1, SECTION 20, ofthe Constitution of
                   the State of Wyoming also guarantees to every person the right of
                   freedom of speech.

Mekss V. Wyoming Girls'School, State ofWyo.^ 813 P.2d 185,193 (1991).(Internal citations

omitted).

        30.      Consistent with the United States Supreme Court Holding in Pickering v. Board

ofEducation ofTownship^ 88 S.Ct. 1731, 391 U.S. 563, as modified hyOarcetti v. Ceballos, 126

S.Ct. 1951, 547 U.S. 410, 164 L.Ed.2d 689,(2006)the Tenth Circuit described a five-prong test

to determine if a Plaintiffs first amendment rights had been violated. Dixon v. Kirkpatrick, 553

F.3d 1294,(Cir. 2009) This test was used most recently by the Wyoming Supreme Court in

Mahoney v. City ofGillette, 436 P.3d 444,2019 WY 28,(Wyo. 2019).
         Case 2:20-cv-00060-SWS Document 1 Filed 04/09/20 Page 7 of 18




               (1) whether the speech was made pursuant to an employee's official duties;
               (2) whether the speech was on a matter of public concern;(3) whether the
               government's interests, as employer,in promoting the efficiency of the
               public service are sufficient to outweigh the plaintiffs free speech interests;
               (4) whether the protected speech was a motivating factor in the adverse
               employment action; and (5) whether the defendant would have reached the
               same employment decision in the absence of the protected conduct.
Id. at 451.


       31.     In the present case, the Plaintiff was terminated for collecting and reporting illegal

activity to state and federal law enforcement. As the Plaintiff spent unpaid non-work hours on

the investigation and reported the information to outside agencies, this activity was outside of her

employment duties and protected.

       32.     The Plaintiff was also reporting issues which potentially involved town officials

and town employees using their public offices and resources to accomplish illegal activity,

clearly a matter of public concern satisfying the second prong.

       33.     As the first and second prong of the PickeringlGarcelli test favor Ms. Van Dam,

the speech ofthe Plaintiff was protected.

       34.     When the speech is protected, the burden will fall to the Defendant:

               After determining that the employee's speech is protected (which we have just
               done), we go on-in step three-to decide " whether the employee's interest in
               commenting on the issue outweighs the interest of the state as employer."
               Brammer-Hoeller,492 F.3d at 1203 (quoting Casey v. W. Las Vegas Indep.
               Sch. Dist., 473 F.3d 1323, 1327(10th Cir.2007)). Although this element is
               framed as a" balancing" test, this Court has held that First Amendment rights
               " are protected'unless the employer shows that some restriction is necessary
               to prevent the disruption of official functions or to insure effective
               performance by the employee.'" Gardetto v. Mason, 100 F.3d 803, 815 (10th
               Cir.1996)(quoting Wren v. Spiirlock, 798 F.2d 1313, 1318(10th Cir.1986), in
               turn quoting Childers v. Ind. Sch. Dist. No. J, 676 F.2d 1338, 1341 (10th
               Cir.1982)); see Garcetd, 547 U.S. at 418, 126 S.Ct. 1951 (" The question
               becomes whether the relevant government entity had an adequate justification
               for treating the employee differently from any other member of the general
               public."); Brammer-Hoelier,492 F.3d at 1207(" the question is whether the
               employer'has an efficiency interest which would justify it in restricting the
               particular speech at issue'",(quoting Cragg v. City ofOsawatomie, 143 F.3d
         Case 2:20-cv-00060-SWS Document 1 Filed 04/09/20 Page 8 of 18




               1343, 1346 (10th Cir.1998))). In other words, unless the government employer
               can show that the termination was based on legitimate reasons grounded in the
               efficient conduct of public business, there is no need to proceed to balancing,
               and the First Amendment interest of the plaintiff prevails.
Dixon V. Kirkpatrick at 1304.

        35.     The Town negatively impacted its own interest in efficient public service by

attempting to cover up alleged illicit activity by terminating employees that would not get on the

same plane as the bad actors. The Town's interest in covering up allegations of misconduct does

not outweigh the Plaintiffs interest in reporting what she perceived to be illegal conduct to

outside agencies.

       36.      Whether the Plaintiffs report of illegal activity was a motivating factor in her

termination and whether the Town would have terminated her in the absence of her report will be

issues of fact for the fact-finder. Brammer-Hoelter v. Twin Peaks Charter Academy, 492 F.3d at

1203 (citing Cragg v. City ofOsawatomie, 143 F.3d 1343, 1346 (10th Cir. 1998). Plaintiff

believes that her lack of any prior disciplinary action, the false accusations against her,

unauthorized hacking into police hard-drives and email, failure to follow internal policy, failure

to provide due process, failure to assert a true reason for the termination, and other facts to be

proved at trial will tend to show that Defendant was motivated by Plaintiff reporting illegal

activity and in the absence of such report she would remain employed.

        37.     The Town,Paustian, Augustine and Farmer acted to terminate an employee for

reporting illegal activity to an outside agency which violated her constitutional right.



                    CLAIM II- Violation of Due Process - Property Interest

        38.     Plaintiff incorporates and re-alleges each and every preceding allegation as if

fully set forth herein.
           Case 2:20-cv-00060-SWS Document 1 Filed 04/09/20 Page 9 of 18




          39.     The Plaintiff, as a non-probationary public employee is entitled to a property

interest in her continued employment with GPD. "A nonprobationary . public employee is

entitled to written notice of the charges against him, an explanation of the employer's evidence,

and an opportunity to present his side of the story." Metz v. Laramie County School Dist. 1,173

P.3d 334,343.(quoting Lucero v. Mathews,901 P.2d 1115(Wyo. 1995). "The notice of which

we speak is the same kind of notice that is due any public employee who has a property right in

continued employment, which includes tenured teachers, municipal judges, and any other

nonprobationary public employee." Id. (emphasis added).

          40. Plaintiffs property interest is further bolstered by the Guernsey Town Code(GTC)§

1-6-2 which states that chief of police may be discharged only by a majority vote of the

governing body.(Charter Ord. 2, 6-1-2004).

          41.     Additionally, Ms. Van Dam was hired by the Town in 2015 as an officer, and

retains that status including the protections of the Guernsey Police Department Standard

Operating Guidelines(GPD Guidelines) Chapter 4; Sections C and H.

          42.     Section C of the GPD Guidelines provide that officers certified by Peace Officer

Standards and Training(POST)will endure a six month probationary period. As the Plaintiff

was POST certified and worked for the GPD for several years, she was a non-probationary

public employee.'^

          43.     Section H of the GPD Guidelines states; "After the probationary period, an officer

will be subject to dismissal only for cause." Section H goes on to state the chief of police has the

authority to discharge a non-probationary officer. No other individual is granted that authority.


^ Section C also states that probationary and non-probationary employees remain at will, but Section 10 makes it
clear that non-probationary officers can only be fired for cause and only by the chief of police altering the at-wll!
status.
        Case 2:20-cv-00060-SWS Document 1 Filed 04/09/20 Page 10 of 18




Section H also provides detailed procedures for terminating an officer including a post

termination final report providing a detailed account of the reasons for termination. No

procedure is provided for any notice or hearing to a terminated officer.

       44.     Pursuant to federal and state law:


               The opportunity to be heard before a public employee's property interest
                may be taken away goes hand in hand with the notice he must receive.
                Constitutional due process requires that a public employee be afforded a
                hearing wherein he may respond to the charges that are contained within
                the notice before his constitutionally protected property interest may be
                tenninated. This necessarily means that the public employee must be given
                a real and meaningful opportunity to respond to every charge or allegation
                that is being brought against him and which will be used as a cause for his
                termination. Ifthe public employee has not been given an opportunity to
                respond to every allegation which is used against him as a cause for
                termination of his property interest, then he has not been given a real and
                meaningful opportunity to be heard and, thus, he has been deprived of
                constitutionally protected property without due process of law.


Metz V. Laramie County School Dist. 1, 2007 WY 166,173 P.3d 334,343 (2007)(citations

omitted).

       45.     The Wyoming Supreme Court and the United States Supreme Court have both

emphasized that a pre-termination hearing is of paramount importance as "the only meaningful

opportunity to invoke the discretion of the decision maker is likely to be before the termination

takes effect. Id. at 342(citing Cleveland Board ofEducation v. Loudermill, 470 U.S. 532, 543,

105 S.Ct. 1487, 84 L.Ed.2d 494(1985).

       46.     In short, the Plaintiff was constitutionally entitled to notice of the charges against

her, and an opportunity to be heard before being terminated. Further, she was also entitled to a

post-termination hearing.

       47.     In stark contrast, using information gathered by Defendant Farmer,the Plaintiff

was terminated in person by Defendants Paustian and Augustine under the color oftheir

                                                 10
        Case 2:20-cv-00060-SWS Document 1 Filed 04/09/20 Page 11 of 18




authority as mayor and councilmember without any notice and without providing an opportunity

to be heard. She was also told that she was an at-will employee and the only reasons stated for

her termination was that she failed to provide the mayor with sensitive police schedules or get on

the same plane.

                    CLAIM III- Violation of Due Process - Liberty Interest

        48.     Plaintiff incorporates and re-alleges each and every preceding allegation as if

fully set forth herein.

        49.     Plaintiff possesses a constitutional right to a liberty interest in her continued

ability to work in her chosen profession of law enforcement.

        50.     Wyoming recognizes that "[w]here a person's good name, reputation, honor, or

integrity is at stake because of what the government is doing to him, notice and an opportunity to

be heard are essential." Crofts v. State ex rel. Department ofGame & Fish, 367 P.3d 619,626,

2016 WY 4,(Wyo.2016)(quoting Wisconsin v. Constantineau, 400 U.S. 433,437,91 S.Ct. 507,

510, 27 L.Ed.2d 515 (1971). "[W]e explained that the dismissal of a government employee

accompanied by a 'charge against him that might seriously damage his standing and associations

in his community' would qualify as something 'the government is doing to him'so as to trigger

the due process right to a hearing at which the employee could refute the charges and publicly

clear his name." Id. at 626 (internal citations omitted).

        51.     In order for the Plaintiff to recover she will need to show that the Town made

statements which:


               (1)impugned her "good name, reputation, honor, or integrity;"
               (2) were false;
               (3)occurred in the course of her termination or will foreclose other employment
                opportunities; and
               (4) were published.



                                                  11
         Case 2:20-cv-00060-SWS Document 1 Filed 04/09/20 Page 12 of 18




Id. ;see also Paul v. Davis,424 U.S. 693, 710,96 S.Ct. 1155, 1165,47 L.Ed.2d 405(1976)(for a

liberty interest to attach," the defamation had to occur in the course ofthe termination of

employment").

        52.     In the present case, Ms. Van Dam was terminated in the presence of multiple

people who had not signed any confidentiality agreement and were not otherwise under any

requirement to keep the termination confidential.

        53.     During the course of the termination, the Plaintiff was falsely accused of posting

confidential information on Facebook; failing to balance the police department budget; being

insubordinate; and failing to be a team player.

        54.     Particularly in law enforcement, an attack on an officer's good name, reputation,

honor, or integrity will be particularly detrimental. In addition to the normal and obvious

difficulty overcoming such false statements to acquire employment, an officer will likely have to

disclose this information in future investigations or trials and this alone will likely discourage

future employment. See %QnQX2A\y Brady v. Maryland, 373 U.S. 83 (1963); Giglio v. United

States, 405 U.S. 150(1972); Jencks v. United States, 353 U.S. 657(1957).

        55.     When the Town made false accusations against the Plaintiff during her

termination on January 15, 2020 and in front of multiple witnesses, the Plaintiff was entitled to

and denied an opportunity to address those accusations and clear her name.

                          CLAIM IV- Private Action Pursuant to 1983


        56.     Plaintiff incorporates and re-alleges each and every preceding allegation as if

fully set forth herein.




                                                  12
        Case 2:20-cv-00060-SWS Document 1 Filed 04/09/20 Page 13 of 18




        57.     Under state and federal law the Plaintiff has a cause of action against Defendants

Paustian, Augustine and Farmer for acting under the color of their governmental authority when

they violated her constitutional rights.

        58.     The Wyoming Supreme Court has held:

                 Aggrieved persons have a private cause of action under 42 U.S.C. § 1983 for
                 "the deprivation of any rights, privileges, or immunities secured by the
                 Constitution ..." by a person acting under color of state law. 42 U.S.C. § 1983
                (2012); Garneu v. Coyle, 2001 WY 94,^16-17, 33 P.3d 114, 120(Wyo.
                 2001). This Court has concurrent jurisdiction with the federal courts over 42
                 U.S.C. § 1983 actions. Metz v. Laramie Cty. Sch. Dist. No. 1, 2007 WY    |  166,
                 28, 173 P.3d 334, 342(Wyo. 2007). "[SJtate employment is generally
                 sufficient to render the defendant a state actor" so long as there is a nexus
                 between the employee's use of authority as a public employee and the alleged
                 constitutional violation. Jojola v. Chavez, 55 F.3d 488,493(10th Cir. 1995).

Wyoming Guardianship Corporation v. Wyoming State Hospital, 428 P.3d 424, at 4312018 WY

114,(Wyo. 2018)

        59.     As such, the Plaintiff is entitled to relief from the Defendants.

                                   CLAIM V Injunctive Relief

        60.     Plaintiff incorporates and re-alleges each and every preceding allegation as if

fully set forth herein.

        61.     As the Town violated the Plaintiffs protected constitutional rights, the Plaintiff is

entitled to injunctive relief against the Town in the form of reinstatement to her previous position

and a discontinuation ofthe violation of her constitutional rights.

        62.     Injunctive relief against municipalities has long been accepted by the Tenth

Circuit in 1983 actions:


                 The instant action seeks equitable relief, not damages. The City insists that if
                 it is not a person covered by 1983 in damage actions, it is not such a person
                 with respect to actions for injunctive relief. The argument finds some support
                 in footnote 50 to the Monroe opinion, 365 U.S. 167, 191, 81 S.Ct. 473, n. 50.
                 We read that footnote as differentiating between actions for damages and


                                                  13
        Case 2:20-cv-00060-SWS Document 1 Filed 04/09/20 Page 14 of 18




                 actions for equitable relief and as intending no bar to equitable actions for
                 injunctive relief against invasions of a plaintiffs federal constitutional rights
                 by municipal action. This view is supported 425 F.2d 1039 by Adams v. City
                 ofPark Ridge, 1 Cir., 293 F.2d 585, 587; Schnell v. City ofChicago,1 Cir.,
                 407 F.2d 1084, 1086; and United States v. City ofJackson, Mississippi, 5
                 Cir., 318 F.2d 1,11. See also dissenting opinion of Judge Rives in Bailey v.
                 Patterson, S.D.Miss., 199 F.Supp. 595, 614-615, vacated and remanded 369
                 U.S. 31, 82 S.Ct. 549,7 L.Ed.2d 512. Here we have a corporation and an
                 individual representing a class claiming that their Fourteenth Amendment
                 rights have been denied. We see no reason why a municipality and its
                 employees may not be enjoined from acting in violation of those rights.


Daileyv. City ofLawton, Oklahoma,425 F.2d 1037,(Cir. 1970).

                    CLAIM VI- Declaratory Judgment- Termination is void

        63.     Plaintiff incorporates and re-alleges each and every preceding allegation as if

fully set forth herein.

        64.     The Plaintiff was terminated by the mayor on January 15, 2020.

        65.     Pursuant to the Town Code (the Code)the officers of the Town must consist of

the mayor and four council members. Additionally, this governing body is tasked to determine

the procedure for "all other appoints and removals." Code § 1-6-1 (Charter Ord. 2, 6-1-2004).

        66.     The Town does provide the procedure for the removal of a police chief and

requires a majority vote by the governing body, meaning at least three members must agree to

the termination which presumably could only be accomplished at an official council meeting.

Code §1-6-2(Charter Ord. 2, 6-1-2004).

        67.     As the mayor, one councilmember and the treasurer lacked the authority to

terminate the Plaintiff, and failed to follow mandatory procedures, the Plaintiffs termination is

void and she is entitled to immediate reinstatement and back pay. See Todriffv. Shaw,95

A.D.2d 775, 775,463 N.Y.S.2d 257,257(App. Div. 1983)(Court concluded that the former

employee was fired from her job by someone who did not have the authority to either appoint or

                                                  14
        Case 2:20-cv-00060-SWS Document 1 Filed 04/09/20 Page 15 of 18




remove anyone under the provisions ofN.Y. Mental Hyg. Law § 13.21. Therefore court held that

the termination of the former employee was void.). Robert v. Lower Bucks Cnty. Joint Mun.

Auth., 31 Pa. D.& C.4th 456,459(C.P. 1996)(Without such authorization, the termination of an

employee would be null and void."). See also Xiong v. Fischer, 2014 U.S. Dist. LEXIS 82753,

32,2014 WL 2765802(W.D. Wis. June 17, 2014)(Court notes validity of proposition that "a

termination made by one other than the 'appointing authority' is void.").

                                           DAMAGES


       68.     As a result of the above, the Plaintiff has suffered damages. Plaintiff is entitled to

damages as she has lost: employment income; overtime pay; vacation accrual and training;

deprivation ofliberty; deprivation of property; retaliation and loss of reputation.

       69.     Due to the actions ofthe Defendants the Plaintiff has suffered damages in an

amount to be proven at trial, including lost wages and benefits, lost economic potential, harm to

her reputation, emotional distress and incurrence of attorney's fees and other costs including

prejudgment interest.

       70.     Pursuant to 42 U.S.C. § 1983, Plaintiff is entitled by statute to recover her

reasonable attorney's fees and costs.

                                    PRAYER FOR RELIEF


       WHEREFORE,the Plaintiff prays for relief of the court as follows:

        1.     For Judgment against Defendants in favor ofPlaintiff sufficient to compensate her

for injuries caused by the unlawful actions of the Defendants as will be proved at trial;

       2.      For past wages,immediate reinstatement or where unfeasible, front pay, back pay,

benefits, future losses, emotional pain, suffering, inconvenience, mental suffering, loss of

enjoyment oflife, prejudgment interest, all due to the Defendant's interference with Plaintiffs



                                                 15
        Case 2:20-cv-00060-SWS Document 1 Filed 04/09/20 Page 16 of 18




constitutional and civil rights as guaranteed by the Constitution of the United States of America

and state of Wyoming;

       3.      For a declaratory judgment that her termination was void; and

       4.      For Plaintiffs costs and reasonable attorney's fees incurred herein pursuant to

federal and state law; and for such other relief this Court deems just and equitable in the

premises.


              .is /
       DATED this / day of April, 2020.



                                                      Bruce S. A«^^.S. B.# 5- 1739
                                                                        W.S.B. #5-7032
                                                      1812/J%brican Ave.
                                                      Cheyemie, WY 82001
                                                      (307)632-2888
                                                      (307)632-2828 (fax)
                                                      Attorneys for Plaintiff




                                                 16
        Case 2:20-cv-00060-SWS Document 1 Filed 04/09/20 Page 17 of 18


                                                                                    u ^   o

                                                                                          DfSTRICTCGUKI
                                                                                   DISiRjCT of IvrOMlMG
                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF WYOMING
                                                                                  2020 APR-9 PH |:0&
                                                                                 MARGARET LO TK.'RS.ClER.'-;
TERRI VAN DAM,
                                                                                          CHEYENNE
Plaintiff,
                                                       Docket No. YQrAy Ip Q-S
        vs.



TOWN OF GUERNSEY,a Wyoming
municipal corporation, NICK PAUSTIAN,
as an individual and in his official capacity
as mayor of the Town of Guernsey, KATE
FARMER,as an individual and in her
official capacity as the clerk and treasurer
for the Town of Guernsey and KELLY
AUGUSTINE as an individual and in his
capacity as councilman for the Town of
Guernsey,



Defendants.



                                       Demand for Jury

        The Plaintiff demands a trial by jury of six peers on all issues so triable.




                                                       Bruce S. As^iy^JY: S. B.# 5 - 1739
                                                       Gregory B^^^y W.S.B. #5-7032
                                                       1812 Pebrican Ave.
                                                       Cheyenne, WY 82001
                                                       (307)632-2888
                                                       (307)632-2828 (fax)
                                                       Attorneys for Plaintiff




                                                  17
     Case 2:20-cv-00060-SWS Document 1 Filed 04/09/20 Page 18 of 18




                                        Verification

I, Terri Van Dam of Guernsey, Wyoming, have read the foregoing Complaint and know
the contents thereof. The same is true of my own knowledge, except as to those matters
which are therein alleged on information and belief, and as to those matters, I believe it to
be true.


I declare under penalty of pequry that theTSfegding is true and correct.


                                      Terri Van Dam



STATEOF\n\)ltlMl                      )
                                      )SS.
COUNTY OF I gvrCAmiP_                 )


       The foregoing instmment was acknowledged, subscribed, and sworn to before me

this ^7        day of                     2020 by Terri Van Dam.


                                              Notary^ )lic
                                                       u             MORGAN SWALW^NOrARYPUBLI"
My   Commission Expires:              *2^7/ 7-^2-/                 eOUNTY OF
                                                                     WRAMIE
                                                                                              CTATc:

                                                                     ^''^Q^MISRIDM pyp'iRES sept, 2? 2Q?i
